DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     STEPHEN EDWARD BOWEN,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D22-258

                         [December 21, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert L. Pegg, Judge; L.T. Case No. 562017CF003087 A.

  Carey Haughwout, Public Defender, and Elijah Giuliano, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Sorraya M.
Solages-Jones, Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed. See Guzman v. State, 47 Fla. L. Weekly D2154 (Fla. 4th
DCA Oct. 26, 2022); Gordon v. State, 139 So. 3d 958 (Fla. 2d DCA 2014),
review denied, 2016 WL 886289 (Fla. Mar. 8, 2016).

GROSS, LEVINE and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.